The petition as finally amended set out a cause of action and the sustaining of the general demurrer was error. However, several of the special demurrers were good and were properly sustained.
                        DECIDED DECEMBER 1, 1939.
This is an action on a life-insurance policy. On its former appearance here the petition, properly construed (most strongly against the plaintiff), showed that the plaintiff (the beneficiary under the policy) had procured the insurance, and that she was not the heir at law of the insured or dependent on him in any way and that the relation of debtor and creditor did not exist between them. This court therefore held that the petition was subject to general demurrer because it failed to allege that the plaintiff had an insurable interest in the life of the insured. Guaranty Life Ins. Co. v. Graham, 58 Ga. App. 767 *Page 210
(199 S.E. 829). Before the remittitur from this court was made the judgment of the trial court the plaintiff amended her petition by alleging that the insured "made the application for the said policy on his own life and procured the policy himself, and paid some of the first premiums thereon." This court in its former decision in this case held: "`In an action by one who procured a policy on the life of another, insurable interest must be alleged; but itis otherwise where the person whose life is insured is thecontracting party.' 14 Rawle C. L. 1430, § 590." (Italics ours.) The court also cited Guardian M. L. Ins. Co. v. Hogan, 80 Ill. 35
(22 Am. R. 180), where a similar ruling was made. That holding by this court has become the law of the case; and the petition as amended set forth a cause of action, and the court erred in sustaining the general demurrer interposed. However, paragraphs 1, 3, 4, 5, 6, and 7 of the demurrer (special demurrers) to the petition as finally amended were good and were properly sustained; but paragraph 2 of the demurrer (special demurrer) was without merit and the court erred in sustaining it.
Judgment reversed in part, and affirmed in part. MacIntyreand Guerry, JJ., concur.